                     UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF WISCONSIN

----------------------------------------------------------------

 UNITED STATES OF AMERICA,           )
                                     )
                    Plaintiff,       ) Case No. 20-CR-242
                                     ) Milwaukee, Wisconsin
      vs.                            )
                                     ) December 30, 2020
 SCOTT CHARMOLI,                     ) 10:01 a.m.
                                     )
                    Defendant.       )
                                     )
----------------------------------------------------------------

         TRANSCRIPT OF INITIAL APPEARANCE/ARRAIGNMENT & PLEA
                BEFORE THE HONORABLE STEPHEN C. DRIES
                   UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

 For the Plaintiff
 UNITED STATES OF AMERICA:         United States Department of
                                   Justice
                                   By: Julie Stewart & Michael Carter
                                   517 E Wisconsin Ave - Rm 530
                                   Milwaukee, WI 53202
                                   Ph: 414-297-4536
                                   Fax: 414-297-1738
                                   julie.stewart@usdoj.gov
 For the Defendant
 SCOTT CHARMOLI:                   Nila J Robinson
 (Present)                         Nila Robinson & Associates SC
                                   5601 Grande Market Dr - Ste J
                                   Appleton, WI 54913
                                   920-996-0300
                                   Fax: 920-996-7160
                                   Email: Nila@nilarobinson.com

 U.S. Probation Office:            Joshua Hanzlik


 U.S. Official Transcriber:        SUSAN M. ARMBRUSTER, RMR
 Transcript Orders:                Susan_armbruster@wied.uscourt.com

Proceedings recorded by electronic recording,
transcript produced by computer aided transcription.


                                                                        1
 Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 1 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1

2                           TRANSCRIPT OF PROCEEDINGS

3                        Transcribed From Audio Recording

4                                     *     *      *

5                THE CLERK:    Good morning parties.      Magistrate Dries is

6    present for Case No. 20-CR-242, United States of America v.

7    Scott Charmoli called for initial appearance, arraignment and

8    plea hearing.     May I have appearances please first for the

9    Government.

10               MS. STEWART:    Good morning, Your Honor.       Julie Stewart

11   and Michael Carter on behalf of the United States.

12               PROBATION AGENT:     Good morning, Your Honor.         Joshua

13   Hanzlik from Pretrial Services.

14               MS. ROBINSON:     Good morning, Your Honor.      Nila

15   Robinson for the defense with Dr. Charmoli in person -- I'm

16   sorry, by Zoom.

17               THE COURT:    All right.       Good morning, everyone.     Let

18   me remind you, as we always do, that this hearing may not be

19   recorded in anyway.

20               Let me begin by asking Dr. Charmoli, do we have your

21   consent this morning to proceed by video?

22               DEFENDANT:    Yes.

23               THE COURT:    Thank you.       That's for your safety and

24   ours as well so we appreciate that.          Second question is, have

25   you received a copy of the indictment that the grand jury



                                                                                   2
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 2 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1    returned on December 15th?

2                MS. ROBINSON:     We do have a copy Magistrate, and I

3    have reviewed it with Dr. Charmoli.         We offer pleas of not

4    guilty.

5                THE COURT:    All right.    Thank you.    Let me advise you,

6    in federal court, you have two very important rights.              One, is

7    the right to remain silent, and that means nobody can force you

8    to talk about your case.       If you do decide to speak, anything

9    you say may be used against you.

10               You also have the right to have a lawyer help you at

11   all stages of these proceedings.        And if you can't afford one,

12   one will be provided to you at no charge.

13               Let me turn to one of our prosecutors and ask if they

14   would go over the charges briefly that are contained within that

15   indictment.

16               MS. STEWART:    Yes, Your Honor, thank you.

17   Dr. Charmoli is charged in ten counts of a ten-count indictment

18   which alleges a scheme to defraud insurance companies dating

19   back to, at least, 2016.

20               Counts 1 through 8 charge eight executions of that

21   scheme in violation of 18 U.S.C. § 1347.          Because each of those

22   eight counts alleges that Dr. Charmoli caused permanent

23   disfigurement and serious bodily injury, each of those eight

24   counts carries a maximum penalty of 20 years imprisonment.

25               Each of these Counts, 1 through 8, also carry a



                                                                                   3
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 3 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1    potential fine of $250,000, three years of supervised release

2    and a $100 special assessment.

3                Counts 9 and 10 charge Dr. Charmoli with making false

4    statements relating to a healthcare matter in violation of

5    18UCS1035A two.     Count 9 and 10 each carry a maximum term of

6    imprisonment of five years, a fine of $250,000, three years of

7    supervised release and a $100 special assessment.

8                THE COURT:    All right.    Thank you for that.        I'll give

9    you a speedy trial date of March 10th of next year.           The

10   defendant has entered a not guilty plea.          We'll put that on the

11   record as well.     Our assigned District Judge in this case is

12   Judge Adelman.     He has established a time and a date for

13   pretrial as February 25th at 11:45, trial date of March 8th at

14   10 o'clock.    That was February 25th at 11:45, March 8th at 10

15   o'clock.    If this would go to trial, does the Government have an

16   estimate as to the trial length?

17               MS. STEWART:    Five to seven days, Your Honor.

18               THE COURT:    All right.    Thank you.    And what is the

19   status of discovery at this point?

20               MS. STEWART:    Your Honor, this is a complex case with

21   a tremendous volume of discovery, so we are working on putting

22   it together.     I think at last count we have, at least, 20

23   gigabytes of data that doesn't include the patient files, so

24   we're working on compiling that into a usable format for the

25   defense.    We will need defense to provide, at least, a 32



                                                                                   4
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 4 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1    gigabyte flash drive.      We also have a fairly complicated version

2    of the patient files in this case because it involves a dental

3    practice.    And the way we have that currently is on a laptop

4    computer in our office.

5                And so the best way that we can come up with to

6    provide those to defense counsel is to offer them the

7    opportunity to come look at those files on the laptop computer

8    that we have in our office.

9                Alternatively, if they were to provide a laptop

10   computer with 400 gigabytes of space on it, we could make a copy

11   onto that laptop as well or the FBI can do so we couldn't but,

12   and so I will talk to Ms. Robinson about the way that she wants

13   to proceed.    And if defense counsel wants to first come look at

14   the documents on our laptop in our office pending the ability to

15   copy those over, we can make arrangements to do so in a

16   conference room that's sufficiently large to accommodate social

17   distancing as well.

18               We have requested a pretrial conference with Judge

19   Adelman or pretrial conference with either Your Honor or Judge

20   Adelman, whoever will be handling pretrial discovery matters, to

21   sort of set dates and times for that and to address the complex

22   nature of the case.

23               We anticipate being able to provide, at least, the

24   first tranche of discovery the week of January 12th.               But again,

25   this depends on some of these technical issues in this case.



                                                                                   5
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 5 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1                THE COURT:    All right.    Thank you.    I do have -- Judge

2    Joseph will be your motions judge in this case.           I have dates to

3    give you.    It sounds like these days will become irrelevant

4    based on what you've said, but the dates for motions would be

5    January 14th, January 25th for responses, and replies on

6    February 1.    And you can request a hearing with Judge Joseph to

7    move those dates around.       I'm sure that's what you'll end up

8    doing.

9                MS. STEWART:    Thank you, Your Honor.

10               THE COURT:    Let me remind you under the new Rule 5(f),

11   that the United States is ordered to produce all exculpatory

12   evidence to the defendant under Brady v. Maryland; that not

13   doing so in a timely manner may result in sanctions, including

14   the exclusion of evidence, adverse jury instructions, dismissal

15   of the charges, contempt proceedings or sanctions by the Court.

16               We'll also order that the Government disclose

17   appropriate grand jury materials no later than one business day

18   prior to trial.

19               At this point, we would normally discuss the

20   defendant's status prior to his trial.         What is the Government's

21   position here?

22               MS. STEWART:    Your Honor, the Government has reviewed

23   the Pretrial Report, and we concur with the probation

24   department's determination that there are conditions that would

25   adequately ensure the defendant's appearances and the safety of



                                                                                   6
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 6 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1    the community, so the Government is not seeking detention.

2                But the Government does feel strongly that

3    Dr. Charmoli poses a substantial risk to the community and that

4    there is a risk of nonappearance if certain conditions are not

5    imposed, and so the Government would like to discuss those

6    conditions and ask Your Honor to impose them.

7                First, as to the risk of nonappearance.         Dr. Charmoli

8    has disclosed a substantial amount of assets, over $6.8 million.

9    The majority of those assets are highly liquid, 3.3 million in

10   securities and nearly 2 million in stocks.

11               Additionally, the Government is aware that

12   Dr. Charmoli also owns or is the beneficiary of trusts that own

13   several properties or pieces of land in addition to his

14   residence, so his net worth is likely in access of what is

15   stated to probation, and Dr. Charmoli possesses a US Passport.

16               Given these facts, the United States asks this Court

17   order Dr. Charmoli to surrender his passport and not travel

18   outside the Eastern District of Wisconsin as two conditions of

19   bond.

20               The United States also asks that this Court order that

21   Dr. Charmoli not dispose of, transfer or otherwise encumber any

22   asset he owns or in which he has any beneficial or controlling

23   interest in excess of $1,000 without prior authorization from

24   Pretrial Services.

25               The United States also asks that Dr. Charmoli not take



                                                                                   7
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 7 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1    out any new credit or loans without prior authorization from

2    Pretrial Services.      The later conditions are important for two

3    reasons.

4                First, it enhances the ability of this Court to ensure

5    defendant's appearances for these proceedings.

6                But second, it ensures the defendant does not dispose

7    of any assets that would be necessary to cover the significant

8    restitution and fines to which the defendant will be subject if

9    he's ultimately found guilty of these offenses.

10               The Government contends a significant portion of the

11   defendant's net worth is the result of illegal conduct described

12   in the indictment wherein the defendant purposefully broke his

13   patients' teeth so he could crown them and obtain payment from

14   insurance companies and patients, so the Government requests

15   those conditions be entered by this Court.

16               Second, as to the protection of the public.

17   Dr. Charmoli owns and operates his dental practice, Hartford

18   Family Dental Care.      Until October 28th of 2020, Dr. Charmoli

19   was the only dentist working at the practice.          On that date, the

20   United States and Dr. Charmoli agreed that he would temporarily

21   suspend his work as a practicing dentist because of the pendency

22   of this investigation that lead to the indictment in this case.

23               The Pretrial Report appears to imply that Dr. Charmoli

24   does not intend to go back to practicing as it indicates that

25   his employment ended on October 28th and states that he's



                                                                                   8
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 8 of 17 Document 11
                                                                I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1    unemployed.

2                 If that's the case, the United States believes that's

3    a good thing but also believes that a prohibition on his

4    continued practise should be a condition of pretrial release in

5    this case.

6                 The indictment in this case alleges a pattern of

7    extremely concerning facts of significant harm to individuals.

8    It alleges that Dr. Charmoli convinced unsuspecting patients

9    that they needed significant dental procedures such as crowns on

10   their teeth, even though they didn't.

11                It also alleges that once Dr. Charmoli obtained his

12   patients' consent to the crown procedure, he used the dentist

13   drill to purposefully break off cusps of teeth thereby

14   necessitating the crown after all in order to ensure that the

15   patients' insurance company will cover the procedure.

16                Of course, submitting a picture of a manually damage

17   tooth constitutes fraudulently billing to insurance companies,

18   but this case is different and more concerning from a safety

19   standpoint than your typical overbilling health-fraud case.

20                Here not just overbilling but the allegation is that

21   Dr. Charmoli physically damaged his patients' teeth creating the

22   necessity for the crown and alleges that he did so and caused

23   permanent disfigurement and bodily injury, and his practise was

24   widespread.

25                Since the indictment, the Government has been



                                                                                   9
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 9 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1     contacted by over 60 additional patients not mentioned in the

2     indictment who strongly believe that Dr. Charmoli purposefully

3     damaged their teeth.     Some of these patients were extremely

4     vulnerable individuals in abusive relationships, recently

5     widowed, survivors of cancer and living paycheck to paycheck

6     scrounging to afford the co-pays required for the unnecessary

7     procedures he was billing.

8                They described to prosecutors not only the physical

9     and financial consequences of Dr. Charmoli's conduct but also

10    the emotional toll it took on them.        The Government believes

11    that allowing Dr. Charmoli to continue practicing posses a

12    significant risk to the community and his patients, particularly

13    given the length of time he's alleged to have engaged in this

14    practise and the widespread nature of it.

15               Moreover, the United States is aware that Dr. Charmoli

16    was able to find a substitute dentist to work at his practise,

17    and he still employs hygienists.        So requiring that he himself

18    not perform dental work as a condition of release would not

19    alter the current status quo, would not prevent him from

20    continuing to make a living, and would not disrupt the

21    continuity of care for patients.

22               The Government also asks that Dr. Charmoli not be

23    permitted to bill insurance companies without the supervision or

24    approval of an independent dentist working at the practice.

25               Those are all the conditions the Government seeks as



                                                                                  10
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 10 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1     conditions of bond, Your Honor.

2                THE COURT:     All right.    Thank you.    I'll turn to

3     Ms. Robinson in a second.      I have to believe though based on the

4     allegations that insurance companies would --          would not, you

5     know, fund treatment anymore.       They're pretty much onto this I

6     have to imagine.     Is that not the case?

7                MS. STEWART:     Your Honor, it's certainly the case as

8     to the two insurance companies that are stated in the

9     indictment.    They are certainly aware.       The Government's not

10    aware however that every dental insurance company is aware.               And

11    so as sort of a built-in suspenders approach, we think it's an

12    important condition that he not be allowed to bill insurance

13    companies without an independent dentist's review.

14               THE COURT:     Thank you.    Let me hear from Ms. Robinson.

15               MS. ROBINSON:     Thank you.    Today is not our day for

16    closing arguments, so I won't try to make one.

17               I will indicate that we look forward to getting

18    discovery in this matter in part because our efforts to obtain

19    information have been stymied from the beginning.           This case

20    begins with Dr. Pako Major failing in his obligation to pay for

21    the contracted amount for a dental practice he purchased and is

22    engaging in at great profit to himself.

23               I'll begin with the last of the concerns.           Hartford

24    Family Dental Care does still exist; although, that is a

25    business that is available for sale.        And frankly, Dr. Charmoli



                                                                                  11
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 11 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1     has no objection to refraining from practicing dentistry.

2                  The Government is wrong that it has not destroyed his

3     occupation.    In fact, they have.      He is out of business.        He is

4     not able to earn a living.       He is, in fact, unemployed.        He can

5     have a locum tenens practice in that business in his place;

6     however, I don't know that that would be regarded as a

7     completely independent person.       I would hope that it was as the

8     business needs to continue in order to keep it salable and

9     something that he can dispose of and move on to retirement,

10    which is I think what his future holds for him.

11                 This has been a difficult experience, and he's told me

12    that he's frankly frightened to go back to the practice of

13    dentistry.

14                 We do not have an objection to him refraining from the

15    practice of dentistry.      I do not have a problem with him not

16    personally submitting insurance claims for his work.            Obviously,

17    they both disappear together.       However, I do think that the

18    business in the hands of a temporary practitioner in his place

19    should be permitted to continue if he wishes.

20                 I don't have a problem with him submitting his

21    passport.    He travels rarely, has no desire to do so.            I do not

22    think his travel should be restricted to the Eastern District of

23    Wisconsin.    He has some vacation property elsewhere.          He should

24    be permitted to travel within the continental United States if

25    he wishes to do so.



                                                                                  12
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 12 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1                This matter has been cooking for a while.           There's

2     been a civil suit that is now I think a year old or so.             The

3     Government's inquiry in their first contact with us began a

4     month or two months ago, and he has been very orderly in his

5     dealings with the Government, with his own lawyers and has no

6     plans to go anywhere.

7                He does, in fact, own property in the state and

8     elsewhere, but primarily in the State of Wisconsin and has close

9     ties both by family and financial to this area.          He has no

10    intention of leaving.

11               I would ask that he not have restrictions placed on

12    him with regard to disposing of property.         Just as the orderly

13    shutting down of business and indeed liquifying some assets, he

14    should be permitted to sell what he wishes to sell as long as he

15    does not dispose of assets by concealing them or gifting them.

16               So for example, a restriction that he might not give a

17    gift to another person in an excessive amount is reasonable;

18    that nothing is sold for less than an appropriate value; that

19    proceeds are accounted for.       Those are reasonable

20    considerations; that there is ample funds here for any

21    restitution that might be ordered.

22               Today, that is a very speculative proposition.             He

23    certainly denies that his hard-earned wealth of many, many years

24    of dental practice at the 40 to 60 hour per week range are the

25    product of anything other than his own diligence, hard work and



                                                                                  13
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 13 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1     good business acumen.

2                I would propose that reasonable conditions are

3     personal recognizance with a requirement that he not travel

4     outside the contiguous United States; that he not personally

5     participate in the practice of dentistry, and that should be

6     enough to give adequate respect to the concerns of the public in

7     any criminal case but also to permit him to go about ordinary

8     life unless and until we have a trial.

9                THE COURT:     All right.    Thank you, Ms. Robinson.         Is

10    there a specific area where his vacation properties might be

11    that we can narrow this down a bit?

12               MS. ROBINSON:     Most of them are in Wisconsin with the

13    exception of a home in Arizona that's disclosed in the Pretrial

14    Service Report that he has a partial interest in.

15               THE COURT:     All right.    Let me just ask Ms. Stewart.

16    There's a lot going on there.       Do you have a comment on any of

17    that?

18               MS. STEWART:     Only as to the disposition of assets,

19    Your Honor.    The Government didn't ask that Dr. Charmoli be

20    prohibited from disposing of assets.        The Government simply asks

21    that Dr. Charmoli be prohibited from disposing of assets or

22    transferring them without prior approval from Pretrial Services.

23               In these kinds of fraud cases, that is often a

24    condition that is ordered.       Dr. Charmoli can dispose of assets

25    if doing so is appropriate.       We simply ask that Pretrial



                                                                                    14
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 14 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1     Services be involved in that discussion to ensure that the

2     disposition is being done appropriately and not in a way that

3     liquidates assets such that there is not availability for the

4     significant restitution and fines that are likely in this case.

5                THE COURT:     All right.    Thank you.    It sounds like

6     we're mostly in agreement here despite some ostensible

7     disagreements.    The fact that he has a high net worth I don't

8     think makes him inherently a flight risk.         People don't tend to

9     flee when they are facing allegations like this that don't carry

10    massive penalties where he's not facing multiple decades in

11    prison or something like that, so I think travel restriction to

12    Wisconsin and Arizona would be appropriate.

13               The surrender of the passport would always be required

14    in a case like this, and he's agreed that he will not personally

15    return to a dental practice.       I think if he's involved in

16    ownership, I think that's fine or managing a business but not

17    personally practicing as a dentist I think is the key condition

18    that has been agreed to here, and I think that's appropriate.

19               And as the Government says, pre-approval for

20    transferring any assets by the Pretrial Services Officer, I

21    think that will adequately secure those assets in the event they

22    will be subject to restitution in the future.          Is there any

23    further condition that I haven't discussed?

24               PROBATION AGENT:      Your Honor, I would just ask if

25    pretrial reporting would be necessary?         Since he'll have to do



                                                                                  15
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 15 of 17 Document 11
                                                                 I.A./ARRAIGNMENT/PLEA
                                                                    December 30, 2020



1     some sort of reporting to us on the transfer of assets, I'm

2     wondering if he would need to report to Pretrial Services as

3     directed conditioned with that then?

4                 THE COURT:    I think that would make sense.        I will

5     order he report to Pretrial Services as directed by the PTS

6     Officer.

7                 MS. STEWART:    That addresses all the Government's

8     concerns, Your Honor.      Thank you.

9                 THE COURT:    Very good.    Anything further then this

10    morning?

11                MS. ROBINSON:    No.   Thank you.

12                MS. STEWART:    Not from the Government, Your Honor.

13                THE COURT:    All right.    Thank you everyone.        Have a

14    good day.

15       (Whereupon proceeding was concluded.)

16

17

18

19

20

21

22

23

24

25



                                                                                  16
     Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 16 of 17 Document 11
                          C E R T I F I C A T E



            I, SUSAN ARMBRUSTER, RMR, Official Court Reporter and

 Transcriptionist for the United States District Court for the

 Eastern District of Wisconsin, do hereby certify that the

 foregoing pages are a true and accurate transcription of the

 audio Zoom file provided in the aforementioned matter to the

 best of my skill and ability.



 Signed and Certified December 31, 2020.

 /s/Susan Armbruster

 Susan Armbruster



                      Susan Armbruster, RPR, RMR
                    United States Official Reporter
                    517 E Wisconsin Ave., Rm 200A,
                          Milwaukee, WI 53202
                   Susan_Armbruster@wied.uscourts.gov




                                                                    17
Case 2:20-cr-00242-LA-NJ Filed 01/21/21 Page 17 of 17 Document 11
